[a2015pars19evpforsecf_image2.jpg]



CYPRESS SEMICONDUCTOR CORPORATION
PERFORMANCE ACCELERATED RESTRICTED STOCK
PROGRAM (PARS) GRANT AGREEMENT


Congratulations! You have been selected as a key person that is responsible for
driving the long-term success of Cypress Semiconductor Corporation (the
“Company” or “Cypress”). This is a very confidential and selective program and
each participant has been approved by the Executive Staff. We are counting on
your strong performance in 2015 and beyond to achieve the vision of the Company
and deliver strong total shareholder return to our fellow stockholders.


Unless otherwise defined herein, the terms in the 2013 Stock Plan (the “Plan”)
shall have the same defined meanings in this notice and grant agreement
(collectively, the “Grant Agreement”).     
 
(LAST NAME)
 
(FIRST NAME)
 
(MIDDLE NAME)
 
(EMPLOYEE NUMBER)
 
(GRANT DATE)

You have been granted performance-based restricted stock units (“PSUs”) and
service-based restricted stock units (“RSUs”) under the Plan as part of the
Company’s Performance Accelerated Restricted Stock Program (“PARS Program”), and
your grant is subject to the terms and conditions of the Plan and this Grant
Agreement. PSUs are granted with specific performance targets identified by the
Compensation Committee of the Board of Directors (the “Committee”) and RSUs are
service-based grants.
This grant fully vests over a three year period. Your total number of targeted
shares under this Grant Agreement for the three year vesting period is _______,
of which ______ are RSUs and ______ are PSUs (at target). You may earn up to
_______ PSUs (200% of target) depending on the level of performance achieved. In
addition to this grant, you may receive additional grants in the future that
contain additional performance goals for 2016 and 2017.

1



--------------------------------------------------------------------------------

[a2015pars19evpforsecf_image2.jpg]



GRANT SUMMARY


Description
Grant Type
2015
2016
2017
Total
(at target)
Service Based
RSU
 
 
 
 
Milestone 1 - TSR 2015
PSU
 
 
 
 
Milestone 2 - TSR 2015-2016
PSU
 
 
 
 
Milestone 3 - TSR 2016
PSU
 
 
 
 
Milestone 4 - TSR 2015-2017
PSU
 
 
 
 
Milestone 5 - TSR 2016-2017
PSU
 
 
 
 
Milestone 6 - TSR 2017
PSU
 
 
 
 
Milestone 7 - 2015 Synergies
PSU
 
 
 
 
Milestone 8 - 2016 Synergies
PSU
 
 
 
 
Milestone 9 - 2017 Synergies
PSU
 
 
 
 
Milestone 10 - Q415 EPS
PSU
 
 
 
 
Milestone 11 - Q416 EPS
PSU
 
 
 
 
Milestone 12 - 2017 EPS
PSU
 
 
 
 
Total
 
 
 
 
 



Service- Based Award (RSU) Vesting Terms


You are eligible to earn 100% of your targeted service-based RSUs if you remain
an employee in good standing of Cypress through the vesting dates specified
below and are in a similar role, same or higher pay grade and same or increased
scope of responsibilities as your current role on the date of grant. The
Administrator, in its sole discretion, shall determine the amount of the
reduction in vesting to be applied to your RSU as of or following any reduction
in role, pay grade or scope of responsibility, which may include a determination
that no Shares shall vest as of or following such change.


Service Based RSU Vesting Dates:


2015- January 29, 2016


2016- January 27, 2017


2017- February 2, 2018







2



--------------------------------------------------------------------------------

[a2015pars19evpforsecf_image2.jpg]

Performance-Based (PSU) Vesting Terms


Performance-based PSU shares will be eligible to vest subject to satisfaction of
the vesting and performance criteria below.


Total Shareholder Return (TSR)


You are eligible to earn your targeted PSU shares based on the Company’s
achievement of certain levels of TSR as compared to Cypress’s peer group of
companies. Total Shareholder Return (TSR) is used to represent the cumulative
return of an investment and includes both the change in the stock price as well
as the value of dividends paid from a specified start and ending period. TSR is
defined as:


[tsrformula.jpg]
The closing price on the TSR start date is based on the average daily closing
price during the 20 trading days preceding the performance period and the
closing price on the TSR end date is based on the average daily closing price of
the last 20 trading days of the performance period.


In the event that a peer company no longer trades on the NYSE or NASDAQ on the
last day of the performance measurement period, the performance of the SOXX will
replace that peer company. In the event that more than one peer company no
longer trade on the NYSE or NASDAQ on the last day of the performance
measurement period, the performance of the SOXX will only replace one peer
company and any other peer company that no longer trades on the NYSE or NASDAQ
will be excluded from the calculation. The calculation of the SOXX TSR will be
consistent with the TSR calculations of the Peer Companies as outlined earlier.

















3



--------------------------------------------------------------------------------

[a2015pars19evpforsecf_image2.jpg]

The payout for the TSR milestones is as follows:


Cypress TSR Rank Relative to Peer Group
Performance Multiplier (of Target)*
At or above the 90th Percentile
200%
Between the 65th Percentile TSR and 90th Percentile
Determined by linear interpolation between 65th and 90th percentile
At the 65th Percentile
100%
Between the 25th Percentile TSR and 65th Percentile
Determined by linear interpolation between 25th and 65th percentile
At or below the 25th Percentile TSR
0%



*If the TSR is negative, the payout will be 50% of the earned Shares.




Milestone #1 – 2015 TSR
You are eligible to earn your targeted PSU shares for Milestone #1 based on the
Company’s achievement of certain levels of Total Shareholder Return (TSR) as
compared to the 2015 Cypress Peer Group of Companies (Appendix #1). The
Milestone #1 measurement period of TSR will be from December 29, 2014 through
December 31, 2015 and shares are eligible to vest on the last trading day in
February in 2016, subject to satisfaction of the vesting and performance
criteria.


Milestone #2 – 2015-2016 TSR
You are eligible to earn your targeted PSU shares for Milestone #2 based on the
Company’s achievement of certain levels of TSR as compared to the 2015 Cypress
Peer Group of Companies (Appendix #1). The Milestone #2 measurement period of
TSR will be from December 29, 2014 through December 30, 2016 and shares are
eligible to vest on the last trading day in February in 2017, subject to
satisfaction of the vesting and performance criteria.


Milestone #3 – 2016 TSR
You are eligible to earn your targeted PSU shares for Milestone #3 based on the
Company’s achievement of certain levels of TSR as compared to the 2016 Cypress
Peer Group of Companies (to be provided after approval by the Committee in
2016). The Milestone #3 measurement period of TSR will be from January 4, 2016
through December 30, 2016 and shares are eligible to vest on the last trading
day in February 2017, subject to satisfaction of the vesting and performance
criteria.


Milestone #4 – 2015-2017 TSR
You are eligible to earn your targeted PSU shares for Milestone #4 based on the
Company’s achievement of certain levels of TSR as compared to the 2015 Cypress
Peer Group of Companies (Appendix #1). The Milestone #4 measurement period of
TSR will be from December 29, 2014

4



--------------------------------------------------------------------------------

[a2015pars19evpforsecf_image2.jpg]

through December 29, 2017 and shares are eligible to vest on the last trading
day in February in 2018, subject to satisfaction of the vesting and performance
criteria.


Milestone #5– 2016-2017 TSR
You are eligible to earn your targeted PSU shares for Milestone #5 based on the
Company’s achievement of certain levels of TSR as compared to the 2016 Cypress
Peer Group of Companies (as determined by the Committee in 2016). The Milestone
#5 measurement period of TSR will be from January 4, 2016 through December 29,
2017 and shares are eligible to vest on the last trading day in February in
2018, subject to satisfaction of the vesting and performance criteria.


Milestone #6–2017 TSR
You are eligible to earn your targeted PSU shares for Milestone #6 based on the
Company’s achievement of certain levels of TSR as compared to the 2017 Cypress
Peer Group of Companies (As determined by the Committee in 2017). The Milestone
#6 measurement period of TSR will be from January 3, 2017 through December 29,
2017 and shares are eligible to vest on the last trading day in February in
2018, subject to satisfaction of the vesting and performance criteria.


Merger Synergies


You are eligible to earn your targeted PSU shares if the cost synergies
associated with the merger of Cypress and Spansion achieves the stated goal for
each of the years as defined below. All payouts adjust on a linear scale between
the 0% payout and the 100% payout and then between the 100% payout to 200%
maximum payout.


Milestone #7 – 2015 Synergies
The payout for Milestone #7 is as follows:


0% Payout = Annualized Q4, 2015 synergy savings of $____ or lower
100% Payout = Annualized Q4, 2015 synergy savings of $____ or higher
200% Payout = Annualized Q4, 2015 synergy savings of $____ or higher


Shares for Milestone #7 are eligible to vest on the last trading day in February
in 2016, subject to satisfaction of the vesting and performance criteria.


Milestone #8 -2016 Synergies
The payout for Milestone #8 is as follows:


0% Payout = Annualized Q4, 2016 synergy savings of $____ or lower
100% Payout = Annualized Q4, 2016 synergy savings of $____ or higher
200% Payout = Annualized Q4, 2016 synergy savings of $____ or higher



5



--------------------------------------------------------------------------------

[a2015pars19evpforsecf_image2.jpg]

Shares for Milestone #8 are eligible to vest on the last trading day in February
2017, subject to satisfaction of the vesting and performance criteria.


Milestone #9 – 2017 Synergies
The payout for Milestone #9 is as follows:


0% Payout = Annualized Q4, 2017 synergy savings of $_____ or lower
100% Payout = Annualized Q4, 2017 synergy savings of $_____ or higher
200% Payout = Annualized Q4, 2017 synergy savings of $_____ or higher


Shares for Milestone #9 are eligible to vest on the last trading day in February
in 2018, subject to satisfaction of the vesting and performance criteria.


Earnings Per Share (EPS)


You are eligible to earn your targeted PSU shares if Cypress’s non-GAAP EPS
meets or exceeds the amounts specified below. All payouts adjust on a linear
scale between the 0% payout and the 100% payout and between 100% payout and a
maximum payout of 200%. The measurement period of EPS will be for Cypress’s
reported earnings in the fourth quarter of each year except for in 2017.


Non-GAAP financial measures generally exclude charges related to stock-based
compensation, restructuring charges, acquisition-related expenses and other
discrete adjustments and the related tax effects. Non-GAAP EPS for purposes of
the Milestones #10-12 below shall be calculated in a manner consistent with any
non-GAAP EPS numbers publicly disclosed to the Company’s investors.


Milestone #10- Q415 EPS
The payout for Milestone #10 is based on Cypress’s Q4, 2015 non-GAAP EPS as
follows:


0% Payout = Q4, 2015 EPS is $____
100% Payout = Q4, 2015 EPS is $____
200% Payout = Q4, 2015 EPS is $____


Shares for Milestone #10 are eligible to vest on the last trading day in
February in 2016, subject to satisfaction of the vesting and performance
criteria.


Milestone #11- Q416 EPS
The payout for Milestone #11 is based on Cypress’s Q4, 2016 non-GAAP Earnings
Per Share (EPS) as follows:


0% Payout = Q4, 2016 EPS is $_____

6



--------------------------------------------------------------------------------

[a2015pars19evpforsecf_image2.jpg]

100% Payout = Q4, 2016 EPS is $_____
200% Payout = Q4, 2016 EPS is $_____


Shares for Milestone #11 are eligible to vest on the last trading day in
February in 2017, subject to satisfaction of the vesting and performance
criteria.


Milestone #12- 2017 EPS
The payout for Milestone #12 is based on Cypress’s 2017 non-GAAP Earnings Per
Share (EPS) as follows:


0% Payout = 2017 EPS is $_____
100% Payout = 2017 EPS is $_____
200% Payout = 2017 EPS is $_____


Shares for Milestone #12 are eligible to vest on the last trading day in
February in 2018, subject to satisfaction of the vesting and performance
criteria.


ADDITIONAL VESTING CONDITIONS AND SCHEDULE


RSUs and PSUs have no exercise price and therefore always have value. Once
vested, the value of each Share that vested pursuant to an RSU or PSU is equal
to the value of one share of Cypress’s stock as reported on the NASDAQ market.
Upon vest, any applicable taxes will be withheld in the form of shares, or you
will be required to sell enough shares to pay the taxes required to be withheld,
or you will need to use cash from external sources to satisfy the tax
requirements. Vested shares remain yours for as long as you hold the shares,
even if the Company no longer employs you. Upon vest, you may hold onto them for
however long you like, earning each dividend declared by our Board of Directors,
if applicable. However, you bear the risk of the stock declining in price and
your shares losing value.


Assuming the satisfaction of any applicable vesting and performance criteria,
Shares shall vest on the vesting dates specified in this Grant Agreement. The
Company shall settle and issue the vested Shares as soon as practicable after
such Shares have vested; provided, however, that the Company shall have no
obligation to settle and issue PSU shares unless and until the Committee has
certified achievement of the performance milestones (the “Certification”). Upon
Certification, you will be notified to what extent you met the performance
milestones.


Except to the extent required by law or provided under this Agreement or the
Plan, this Award may not be modified adversely to your interest except by means
of a writing signed by the Company and you. Nothing in the preceding sentence
shall preclude the Committee from exercising administrative discretion with
respect to the Plan or this Grant Agreement, and the exercise of such discretion
shall be final, conclusive and binding on all interested parties and shall be
given maximum deference permitted by law. This discretion includes, but is not
limited

7



--------------------------------------------------------------------------------

[a2015pars19evpforsecf_image2.jpg]

to, determining the total percentage of PSUs that become payable to you
including the use of negative discretion to reduce (including to zero), but not
to increase the total number of Shares that would otherwise vest under any
performance milestone under the terms of this Grant Agreement.


You must remain as an employee, consultant or director through the date of
Certification and the vesting date to receive your PSUs.
All PSUs are subject to the Company’s clawback policy (Appendix #2).
Notwithstanding any contrary provision of this Grant Agreement, if, at any time
on or after September 28 of each year through 2017, the Committee determines
that it is likely some or all of the shares potentially may be earned under the
PSUs will in fact not be earned, the Committee (in its sole discretion) may
determine that such PSU shares will never vest, will be permanently forfeited
immediately and returned to the pool of shares available under the Plan. In
making any such determination, the Committee shall consider actual performance
to date versus the pre established goals and any other factors that the
Committee (in its discretion) determines to be relevant.


For all Milestones for which the measurement period is one year, if you are on
any approved leave of absence (“LOA”)  at any time - for a period of less than
91 calendar days, earned PSUs and RSUs, will be prorated for the period of your
leave. If you are on any LOA (approved or not approved) - for 91 calendar days
or greater you will not be eligible to earn any RSU or PSUs during the term of
the LOA. For all Milestones having a measurement period greater than one year,
if you are on any approved LOA at any time - for a period of less than 181
calendar days, earned RSUs and PSUs, will be prorated for the period of your
leave. If you are on any LOA (approved or not approved) - for 181 calendar days
or greater you will not be eligible to earn any RSUs or PSUs during the term of
the LOA.


Each earned RSU or PSU is equivalent to one Share of common stock of the Company
for purposes of determining the number of shares subject to this notice. Any RSU
or PSU shares that do not vest will be forfeited.


CONFIDENTIALITY
 
As part of this Grant Agreement, you agree that your grant and all the terms and
conditions of the grant are confidential. Therefore, except as necessary for
compliance with a government regulation or filing or in connection with seeking
personal legal, tax or other professional advice, you will not disclose the
grant, or its terms and conditions to any third party except with approval of
the Board of Directors, the Chief Executive Officer or the Chief Financial
Officer. You may also discuss your grant with the Company’s Stock Administrator,
the legal department, your EVP, the SVP or EVP of HR, or your HR Business
Partner to the extent it relates to your employment at Cypress, or with your
spouse. A violation of this confidentiality requirement may

8



--------------------------------------------------------------------------------

[a2015pars19evpforsecf_image2.jpg]

result in severe consequences, including a forfeiture of all grants, and/or
termination of employment.
ACCEPTANCE OF GRANT


After reading the Plan and this Grant Agreement, please confirm your acceptance
of the terms set forth in this Grant Agreement by accepting the terms through
execution of this Grant Agreement below and returning a copy to the Company’s
Stock Administrator by electronic copy to: stockadmin@cypress.com. The Plan and
this Grant Agreement constitute your entire agreement with respect to this
Award. You hereby agree to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and this Award.
If you are a U.S. resident, you must accept and return this Grant Agreement,
executed, within 30 days after the date of notification to you. If you don’t
accept the grant within 30 days, then it will be accepted automatically on your
behalf and you agree to be bound by the terms and conditions herein, the Plan
and all conditions established by the Company in connection with Awards issued
under the Plan unless you notify human resources or the legal department of your
intention to reject the Award.
IN WITNESS WHEREOF, the undersigned have executed this Grant Agreement as of the
date below.


CYPRESS SEMICONDUCTOR CORPORATION
 
GRANTEE
By:
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
Name:

Title:

9



--------------------------------------------------------------------------------

[a2015pars19evpforsecf_image2.jpg]

APPENDIX #1
CYPRESS 2015 PEER GROUP



10



--------------------------------------------------------------------------------

[a2015pars19evpforsecf_image2.jpg]



APPENDIX #2
CYPRESS “CLAWBACK” POLICY
Under this Clawback Policy, and consistent with the Company’s core values, the
Board has determined that it is appropriate to recover any incentive-based
compensation that was paid out based on erroneous financial information reported
under securities laws. Specifically, the Company may recoup incentive
compensation from any employee if: (i) he or she engages in intentional
misconduct pertaining to any financial reporting policy; (ii) there is a
material negative revision of a financial or operating measure on the basis of
which incentive compensation was awarded or paid to the employee; or (iii) he or
she engages in any fraud, theft, misappropriation, embezzlement or dishonesty.
Any recoupment will be made irrespective of whether the employee’s conduct
contributed to the need for the restatement and/or revision. 
If triggered, then to the fullest extent permitted by law, the Company may
require the employee to reimburse the Company for all or a portion of any
incentive compensation received within the last 36 months from the date that the
company was required to prepare the accounting restatement that was based on the
erroneous data. The employee may also be required to remit to the Company any
profits realized from the sale of the Company’s common stock within the last 36
months from the date that the company is required to prepare the accounting
restatement that was based on the erroneous data. The clawback will be
calculated as the excess amount paid on the basis of the restated results.
In all circumstances the Compensation Committee will have the ability to
exercise discretion with respect to all reimbursements under the Clawback
Policy.
Additionally, it is the intent of this policy to comply with the clawback
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act.
This policy may be modified to the degree that it does not comply with the final
requirements issued by the Securities Exchange Commission.















11

